Case 3:19-cv-00075-HEH-RCY Document 39 Filed 10/29/20 Page 1 of 2 PageID# 373




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


HARRY W.SMITH,

      Plaintiff,
V.                                               Civil Action No. 3:19CV75-HEH


CAPT.BOOTH,etal.

      Defendants.


                              MEMORANDUM OPINION
                        (Dismissing Claims for Lack of Service)

      Plaintiff, a Virginia prisoner proceeding pro se filed this action. The matter is

before the Court on Plaintiffs failure to serve Defendant Clary within the time required

by Federal Rule of Civil Procedure 4(m). Rule 4(m)provides:

             Ifa defendant is not served within 90 days after the complaint is filed,
      the court—on motion or on its own after notice to the plaintiff—^must dismiss
      the action without prejudice against that defendant or order that service be
      made within a specified time. But if the plaintiff shows good cause for the
      failure, the court must extend the time for service for an appropriate period.
      This subdivision (m) does not apply to service in a foreign country under
      Rule 4(f) or 4(j)(l).

Fed. R. Civ. P. 4(m).

      Pursuant to Federal Rule of Civil Procedure 4(m), Plaintiff had 90 days fi^om the

filing ofthe complaint to serve the defendants. Here, that period commenced on October

17, 2019. By Memorandum Order entered on March 5,2020,the Court directed Plaintiff,

within eleven (11) days of the date of entry thereof, to show good cause for his failure to

serve Defendant Clary within the time required by Rule 4(m). Plaintiff has not responded.

Accordingly, all claims against Defendant Clary will be dismissed without prejudice.
Case 3:19-cv-00075-HEH-RCY Document 39 Filed 10/29/20 Page 2 of 2 PageID# 374




        An appropriate Order shall accompany this Memorandum Opinion.



                                HENRY E. HUDSON
Date:                           SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
